DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Response of May 18, 2021, hereinafter “Reply”, after Final Action of February 18, 2021.  In the Reply, claims 1, 12, and 17-18 have been amended; claims 19-20 have been cancelled; and no claims have been added.  Furthermore, in the examiner’s amendment below, claims 1, 8, 12, and 18 have been amended; claims 19-20 have been cancelled; and no claims have been added.  Claims 1-18 remain pending in the application. 

Information Disclosure Statement
As noted in the Non-Final Rejection of July 10, 2020, the paper filed September 23, 2019 fails to comply with the provisions of 37 CFR 1.97 and 1.98, particularly 1.98(a)(1 )(ii) and 1.98(a)(1 )(iii), and MPEP § 609 because the paper was not submitted using a proper form for an IDS.  Although the paper was submitted with a document code (Doc Code) of IDS, the paper is not considered an IDS due to the failure to comply.  As for references cited in the paper, Examiner has included the references in a proper form for an IDS, and the references have been considered.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Applicant’s representative, John Ward (Attorney of Record), on June 15, 2021 and June 16, 2021.

1. 	(Currently Amended) An integrated circuit memory device, comprising:
a plurality of memory regions;
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel; and
a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request;
wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first memory regions in the plurality of memory regions, generate a list of results from the plurality of lists of operands, and store the list of results in a second memory region in the plurality of memory regions;

the communication interface is configured to receive a second request to access a third memory region in the plurality of memory regions; and
in response to the second request and during the time period, the integrated circuit memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating a computation of the list of results and memory access to the third memory region to service the second request through the communication interface, and further load input data into the third memory region via the second request during the time period in which the list of results are computed in the arithmetic compute element matrix;
wherein after the time period, in response to a third request, the arithmetic compute element matrix is configured to compute a next list of results using the data loaded into the third memory region via the second request;
wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, the communication interface is configured to receive a fourth request to access the list of results computed responsive to the first request;


2.	(Original) The integrated circuit memory device of claim 1, wherein the plurality of memory regions provides dynamic random access memory (DRAM), cross point memory, or flash memory, or any combination therein.

3. 	(Original) The integrated circuit memory device of claim 2, wherein the plurality of memory regions is formed on a first integrated circuit die; and the arithmetic compute element matrix is formed on a second integrated circuit die different from the first integrated circuit die.

4. 	(Original) The integrated circuit memory device of claim 3, further comprising:
a set of through-silicon vias (TS Vs) coupled between the first integrated circuit die and the second integrated circuit die to connect the arithmetic compute element matrix to the plurality of memory regions.

5. 	(Original) The integrated circuit memory device of claim 3, further comprising:
wires encapsulated within the integrated circuit package and coupled between the first integrated circuit die and the second integrated circuit die to connect the arithmetic compute element matrix to the plurality of memory regions.


an array of arithmetic logic units configured to perform an operation on a plurality of data sets in parallel, wherein each of the data sets includes one data element from each of the lists of operands.

7. 	(Original) The integrated circuit memory device of claim 6, wherein the arithmetic compute element matrix comprises:
a state machine configured to control the array of arithmetic logic units to perform different computations identified by different codes of operations.

8. 	(Currently Amended) The integrated circuit memory device of claim 7, wherein the state machine is further configured to control the array of arithmetic logic units to perform computations for the lists of operands that have more data sets than the plurality of data sets

9. 	(Original) The integrated circuit memory device of claim 7, wherein the arithmetic compute element matrix further comprises:
a cache memory configured to store a list of results generated in parallel by the array of arithmetic logic units.



11. 	(Original) The integrated circuit memory device of claim 9, wherein the third memory region is different from the second memory region.

12. 	(Currently Amended) A method implemented in an integrated circuit memory device, the method comprising:
storing a plurality of lists of operands in a plurality of first memory regions of the integrated circuit memory device;
receiving, in a communication interface of the integrated circuit memory device, a first request;
in response to the first request,
accessing, by an arithmetic compute element matrix of the integrated circuit memory device, the plurality of first memory regions in parallel;
computing, by the arithmetic compute element matrix, a list of results from the plurality of lists of operands stored in the plurality of first memory regions; and
storing, into a second memory region of the integrated circuit memory device, the list of results;
during a time period after the first request and before completion of the storing of the list of results into the second memory region, receiving, in the 
in response to the second request and during the time period, providing, in parallel and by the integrated circuit memory device, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating the computation of the list of results and memory access to the third memory region to service the second request through the communication interface;
loading input data into the third memory region via the second request during the time period in which the list of results are computed in the arithmetic compute element matrix;
wherein after the time period, in response to a third request, computing a next list of results using the data loaded into the third memory region via the second request; and
wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, receiving a fourth request to access the list of results computed responsive to the first request.

13. 	(Original) The method of claim 12, wherein the first request is a memory access command configured to access a memory location in the integrated circuit memory device.



15. 	(Original) The method of claim 14, wherein the memory location is predefined to store the code.

16. 	(Original) The method of claim 14, wherein the second request is a memory read command, or a memory write command, or any combination thereof.

17. 	(Previously Presented) The method of claim 12, wherein the computing of an output comprises:
performing an operation on a plurality of data sets in parallel to generate a plurality of results respectively, wherein each of the data sets includes one data element from each of the lists of operands.

18. 	(Currently Amended) A computing apparatus, comprising:
a processing device;
a memory device encapsulated within an integrated circuit package; and
a communication connection between the memory device and the processing device;
wherein the memory device comprises:
a plurality of memory regions;

a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request from the processing device through the communication connection;
wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first memory regions in the plurality of memory regions, generate a list of results from the plurality of lists of operands, and store the list of results in a second memory region in the plurality of memory regions;
wherein, during a time period after the first request and before completion of storing the list of results into the second memory region, the communication interface is configured to receive from the processing device, a second request to access a third memory region in the plurality of memory regions;
wherein, in response to the second request and during the time period, the memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating the computation of the list of results and memory access to the third memory region to service the second request through the communication interface;

wherein after the time period, the processing device is configured to send a third request over the communication connection to the memory device; in response to the third request, the arithmetic compute element matrix computes a next list of results using the data loaded into the third memory region via the second request; and, during a time period in which the next list of results is computed by the arithmetic compute element matrix, the processing device sends a fourth request to the memory device to access the list of results computed responsive to the first request.

19. 	(Canceled)

20. 	(Canceled)

The Examiner's statement of reasons for allowance is as followed.
Independent claim 1 recites:
An integrated circuit memory device, comprising:
a plurality of memory regions;

a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request;
wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first memory regions in the plurality of memory regions, generate a list of results from the plurality of lists of operands, and store the list of results in a second memory region in the plurality of memory regions;
wherein, during a time period after the first request and before completion of storing the list of results into the second memory region,
the communication interface is configured to receive a second request to access a third memory region in the plurality of memory regions; and
in response to the second request and during the time period, the integrated circuit memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating a computation of the list of results and memory access to the third memory region to service the second request through the communication interface, and further load input data into the third memory region via the second request during the time period in 
wherein after the time period, in response to a third request, the arithmetic compute element matrix is configured to compute a next list of results using the data loaded into the third memory region via the second request;
wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, the communication interface is configured to receive a fourth request to access the list of results computed responsive to the first request;
wherein the integrated circuit memory device is encapsulated within an integrated circuit package.

When considering independent claim 1 as a whole, the prior art of record does not teach the limitations:  An integrated circuit memory device, comprising: a plurality of memory regions; an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel; and a communication interface coupled to the arithmetic compute element matrix and configured to receive a first request; wherein, in response to the first request, the arithmetic compute element matrix is configured to access a plurality of lists of operands stored in first memory regions in the plurality of memory regions, generate a list of results from the plurality of lists of operands, and store the list of results in a second memory region in the plurality of memory regions; wherein, during a time period after the first request and before completion of storing the list of results into the second memory region, the communication interface is configured to receive a second request to access a third memory region in the plurality of memory regions; and in response to the second request and during the time period, the integrated circuit memory device is configured to provide, in parallel, memory access to the first memory regions and the second memory region to the arithmetic compute element matrix in facilitating a computation of the list of results and memory access to the third memory region to service the second request through the communication interface, and further load input data into the third memory region via the second request during the time period in which the list of results are computed in the arithmetic compute element matrix; wherein after the time period, in response to a third request, the arithmetic compute element matrix is configured to compute a next list of results using the data loaded into the third memory region via the second request; wherein during a time period in which the next list of results is computed by the arithmetic compute element matrix, the communication interface is configured to receive a fourth request to access the list of results computed responsive to the first request; wherein the integrated circuit memory device is encapsulated within an integrated circuit package. 

Therefore, in the context of independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of independent claim 1 is allowable.

Furthermore, when considering independent claims 12 and 18, the independent claims are allowable on substantially the same rationale as that in independent claim 1 above.

The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  









/T.B.V./Examiner, Art Unit 2136    


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136